DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 12-17, 21, 22, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadakuni (US 6446056).
Regarding claims 1, 28, and 29, Sadakuni discloses a computer implemented method, program, and system comprising both memory and a processor (9:8-15, “controller”) for distributed analysis comprising: capturing data for an individual into a computing device, wherein the data provides information for evaluating a cognitive state of the individual (9:8-15, “Image information such as facial expressions of the user”); uploading the data for the individual to a web server (17:8-21, “the Internet”); calculating a cognitive state metric for the individual, on the web server, based on the data that was uploaded; receiving analysis from the web server, by the computing device, wherein the analysis is based on the data for the individual and the cognitive state metric for the individual; and rendering an output at the computing device that describes a cognitive state of the individual, based on the analysis that was received (17:8-21, see the “recognition unit” explained in 8:61-67…9:1-40).
Regarding claim 2, Sadakuni discloses that the cognitive state metric is based on a facial expression metric for the individual (9:8-15, “Image information such as facial expressions of the user”; 9:33-40, “the user’s facial expression can be detected”).
Regarding claim 3, Sadakuni discloses that the facial expression metric for the individual is calculated on facial image data captured as part of the data for the individual (9:8-15, “Image information such as facial expressions of the user”; 9:33-40, “the user’s facial expression can be detected”).
Regarding claim 4, Sadakuni discloses that the calculation on facial image data is performed on the web server (17:8-21).
Regarding claim 10, Sadakuni discloses that the data on the individual includes facial expressions (9:8-15, “Image information such as facial expressions of the user”; 9:33-40, “the user’s facial expression can be detected”).
Regarding claim 12, Sadakuni discloses that the physiological information is collected without physically contacting the individual (9:8-10, “CCD camera”).
Regarding claim 13, Sadakuni discloses inferring cognitive states, based on the data that was collected and the analysis (9:8-15, “Image information such as facial expressions of the user”; 9:33-40, “the user’s facial expression can be detected”).
Regarding claim 14, Sadakuni discloses the web server comprises an interface that includes cloud-based storage and a cloud-based server, both remote from the individual (17:8-21, “Internet” is considered a cloud element and a both a storage and server would exist).
Regarding claim 15, Sadakuni discloses that the web server comprises an interface that includes datacenter-based storage and a datacenter-based server, both remote to the individual (17:8-21, “Internet”, a storage and server exist).
Regarding claim 16, Sadakuni discloses indexing the data on the individual through the web server (17:8-21, the data is indexed because it is simply accounted for on the web server).
Regarding claim 17, Sadakuni discloses that the indexing includes categorization based on valence and arousal information (17:8-21, the valence and arousal of a person are captured in image data that is being analyzed for emotional content, thus it is categorized on the web server).
Regarding claim 21, Sadakuni discloses that the analysis which is received from the web server is based on specific access rights (17:8-21, “Internet”, access rights exist).
Regarding claim 22, Sadakuni discloses sending a request to the web server for the analysis (17:8-21, “Internet”, requests are made).
Regarding claim 27, Sadakuni discloses that the rendering further comprises recommending a course of action based on the cognitive state of the individual (9:33-35, “can respond to the emotions of the user”, thus the response is the recommended course of action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 6446056).
Regarding claim 5, Sadakuni does not explicitly disclose that the calculation on facial image data is performed on the computing device before uploading to the web server.  However, Sadakuni does teach that the processing units may be modular across networked devices (17:8-21, see the “recognition unit” explained in 8:61-67…9:1-40).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a calculation before uploading to a web server, as to provide a desired modularity of processing steps.
Regarding claim 8, while Sadakuni does not explicitly disclose capturing further data for a second individual, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to apply the system of Sadakuni to more than one individual, so as to provide a reusable system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 6446056), as applied to claim 1 above, in view of Green (US 2009/0234718).
Regarding claim 6, Sadakuni does not explicitly disclose including an emotional intensity metric in the cognitive state metric.  However, Green teaches classifying emotional intensity ([0074]: “emotion intensity”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the intensity measurement of Green to the recognition of Sadakuni, as to provide comprehensive mental state detection.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 6446056), as applied to claim 1 above, in view of Moon (US 8219438).
Regarding claim 7, Sadakuni does not explicitly disclose that the analysis includes demographic information distilled from the data.  However, Moon teaches that facial information can be used to estimate demographic categories (10:4-12).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the demographic estimation of Moon to the recognition of Sadakuni, as to provide comprehensive mental state detection.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 6446056), as applied to claim 8 above, in view of “Subject independent facial expression recognition with robust face detection using a convolution neural network” by M. Matsugu et al.  Neural Networks. 16 (2003) p.555-559 (hereinafter as Matsugu, of record).
Regarding claim 9, Sadakuni does not explicitly disclose determining weights and image classifiers, based on the data for the individual and the further data for the second individual.  However, Matsugu teaches determining the use of convolution neural networks, which are image classifiers which employ the use of weights (p.555-559).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the classification of Matsugu to the data of Sadakuni, as to provide a well known manner of classifying images.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 6446056), as applied to claim 10 above, in view of Chen (US 2010/0217097, PCT Filed: Jun. 28 2006).
Regarding claim 11, Sadakuni does not explicitly disclose that the facial expressions further comprise head gestures.  However, Chen teaches that head gestures may be used to measure cognitive load ([0096]: “head, body, and hand gestures”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the head gesture detection of Chen to the recognition of Sadakuni, as to provide comprehensive mental state detection.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 6446056), as applied to claim 1 above, in view of Pradeep (US 20090025023).
Regarding claim 18, Sadakuni does not explicitly disclose receiving analysis information on a plurality of other individuals, wherein the analysis information allows evaluation of a collective cognitive state of the plurality of other individuals.  However, Pradeep teaches aggregating the emotional response recorded across multiple subjects ([0040]: “data analyzer 181 aggregates the response measures across subjects”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the aggregation of Pradeep to the system of Sadakuni, as to provide analysis for multiple subjects.
Regarding claim 19, Sadakuni does not explicitly disclose that the analysis information includes a correlation for the cognitive state of the plurality of other individuals to the data for the individual that was captured.  However, Pradeep teaches an analysis of neuro-response information and correlation of information to actual stimulus material ([0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the correlation of Pradeep to the analysis of Sadakuni, as to provide analysis between response and other relevant data.
Regarding claim 20, Sadakuni does not explicitly disclose that the correlation is based on metadata from the individual and metadata from the plurality of other individuals.  However, Pradeep teaches that attributes may be accounted for and used in the data analysis of multiple subjects ([0039]: “stimulus attributes”, “purpose attributes”, and “presentation attributes” are considered to read on the claimed metadata).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the attributes of Pradeep to the data analysis of Sadakuni, as to provide relevant metadata for analysis.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sadakuni (US 6446056), as applied to claim 1 above, in view of Garbow (US 2006/0036751).
Regarding claim 24, Sadakuni does not explicitly disclose that uploading the data  includes only a subset of the data on the individual that was captured.  However, Garbow teaches using a subset of data for mood detection ([0064]: “a subset of the data”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the subset arrangement of Garbow to the data of Sadakuni, as to provide a common way of keeping data to a manageable amount.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793